DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2021 has been entered.  As requested in the submission, claim 1 has been amended.  Claims 1-8 are pending in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2,4, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,252,971(“Aali et al.”).
As regards claim 1, Aali et al. discloses apparatus comprising a two-piece bandage (constituted by dressing 10) comprising: a boundary portion (constituted by support cushion 20) comprising: a bottom surface (constituted by lower surface 24) comprising adhesive (adhesive 25) for attaching the boundary portion to skin of a patient (col.6, lines 62-65); an open window (constituted by opening 29) in a middle of the boundary portion permitting one to view a wound through the open window (see Fig. 1A); and a top surface (constituted by upper surface 26, 28) comprising: a first portion of the top surface surrounding the open window including a flat surface (constituted by a portion of the upper surface 28 of wicking portion 23, see annotated Fig. 1A below), wherein the first portion is immediately adjacent the open window; and a second portion (constituted by the remainder of upper portion 28 and upper surface 26 which comprises the pile of a hook and pile fastening system, which is inherently uneven, see col. 6, line 65-col. 7, line 1) of the top surface being an uneven surface (upper portions 26 and 28 are uneven), wherein the second portion surrounds the first portion (see Fig. 1A); and a replaceable wound covering portion (50), each replaceable wound covering portion comprising a padded section (constituted by reservoir 40) comprising a material to dress the wound (see col. 7, lines 13-17); and wherein each replaceable wound covering portion can be sequentially positioned with the padded section proximate to 
Aali et al. discloses that if the reservoir is saturated with fluid or if the caregiver identifies another reason to replace the reservoir, reservoir 40 and cover 50 may be replaced without having to remove the support cushion (col. 8, line 64- col. 9, line 3).  Aali et al. fails to explicitly disclose a plurality of wound covering portions.  However, if the cover (50) and reservoir (40) are capable of being replaced, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to have provided a plurality of covers and reservoirs for replacement when the reservoir being used is saturated and requires replacement.
As regards claim 2, modified Aali et al. discloses the apparatus of claim 1, wherein the second portion of the top surface comprises raised bumps (constituted by the pile of hook and pile material).
As regards claim 4, modified Aali et al. discloses the apparatus of claim 1, wherein the second portion of the top surface comprises raised ridges (note the raised ridges formed the different levels of 26, 28).
As regards claim 6, note modified Aali et al. discloses the apparatus of claim 1, wherein the first portion and the second portion collectively cover an entirety of the top surface (see Figs, 1A and 1B). 
As regards claim 7, modified Aali et al. discloses the apparatus of claim 1, wherein the first portion and the second portion collectively cover a fraction of an area of the top surface (as can be seen in Figs. 1A and 1B, at the first portion and the second portion collectively inherently cover a fraction of an area of the top surface since it covers all of the top surface).
As regards claim 8, modified Aali et al. discloses the apparatus of claim 1, wherein the second portion of the top surface is formed having a plurality of spaced protrusions (a portion of the second portion comprises the pile of a hook and loop fastening system which inherently has spaced protrusions which allow the hooks of the hook portion to extend therein).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is that of Aali et al.  However, Aali et al. fails to teach or fairly suggest to one of ordinary skill in the art a two piece bandage comprising a top surface having a second portion comprising raised bumps, “wherein the raised bumps comprise through holes configured to permit air to pass through the bandage”.
Aali et al. also fails to teach or fairly suggest to one having ordinary skill in the art a two piece bandage comprising a top surface having a second portion comprising 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786